Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Fainberg on March 19, 2021.
The application has been amended as follows: 
Claim 1 is rewritten as: 
- - A sealant film, formed from a sealant comprising a thermal-curing agent and an epoxy resin, wherein the thermal-curing agent comprises a diphenyl ketone alcohol compound capable of emitting a fluorescent light and a phosphorescent light simultaneously;
wherein the sealant film is a copolymer fluorescent/phosphorescent double-emission sealant film in which a light-emitting molecule of the diphenyl ketone alcohol compound is embedded into an epoxy resin molecule chain with a chemical bond;
wherein:
when the sealant film has no breakage, and ultraviolet (UV) illumination stops after lasting for a preset time, the sealant film emits a green phosphorescent afterglow;
film is partially broken, under the UV illumination, the sealant film emits the fluorescent light and the phosphorescent light simultaneously, which appear[[s]] as a blue and white mixed fluorescent/phosphorescent light; and
when the sealant film is completely broken, under the UV illumination, the sealant film emits a blue fluorescent light. - -.
Claim 2 is rewritten as: 
- - The sealant film according to claim 1, wherein a content of the thermal-curing agent in the sealant ranges from 6wt% to 10wt% and a content of the epoxy resin in the sealant ranges from 45wt% to 55wt%.- -.
Claim 3 is rewritten as: 
- - The sealant film according to claim 1, wherein the sealant further comprises an acrylate resin, and-a photo-curing agent and a solvent. - -.
Claim 4 is rewritten as: 
- - The sealant film according to claim 3, wherein a content of the acrylate resin in the sealant ranges from 35wt% to 45wt%, and a content of the photo-curing agent in the sealant ranges from 1wt% to 3wt%.- -.
Claim 5 is rewritten as: 
- -The sealant film according to claim 1, wherein the diphenyl ketone alcohol compound comprises one or more of:
a {4-[bis-(2-hydroxy-ethyl)-amino]-phenyl}-phenyl-ketone; 
a {4-[bis-(2-hydroxy-ethyl)-amino]-phenyl}-(4-chloro-phenyl)-ketone;
a {4-[bis-(2-hydroxy-ethyl)-amino]-phenyl}-(4-fluoro-phenyl)-ketone; 
a {4-[(2-hydroxy-ethyl)-methyl-amino]-phenyl}-phenyl-ketone; 
o-phenyl)-{4-[(2-hydroxyethyl)-methyl-amino]-phenyl}-ketone; 
a (4-fluoro-phenyl)-{4-[(2-hydroxy-ethyl)-methyl-amino]-phenyl}-ketone; 
and a bis{4-[{2-hydroxy-ethyl}-methyl-amino]-phenyl}-ketone.- -.
Claim 6 is rewritten as: 
- -The sealant film according to claim 1, wherein the epoxy resin comprises an epoxy chloropropane resin and/or an epoxypropane resin. - -.
Claim 7 is rewritten as: 
- -The sealant film according to claim 1, wherein the thermal-curing agent further comprises an amine thermal-curing agent. - -.
Claim 8 is rewritten as: 
- - The sealant film according to claim 7, wherein the amine thermal-curing agent comprises one or more of a hexamethylenediamine, an ethylenediamine, a ([Symbol font/0x62]-hydroxyethyl hexamethylenediamine, a ([Symbol font/0x62]-hydroxyethyl ethylenediamine and a hydroxymethyl hexamethylenediamine.- -.
Claim 9 is rewritten as: 
- -The sealant film according to claim 3, wherein the acrylate resin comprises a methyl methacrylate resin and/or a butyl methacrylate resin; the photo-curing agent comprises a cationic photo-curing agent and/or a radical photo-curing agent; the solvent comprises one or more of an acetone, an ethyl acetate and a butyl acetate. - -.
Claim 10 is rewritten as: 
- - A method for fabricating the sealant film according to claim 1, comprising:
mixing and dissolving the diphenyl ketone alcohol compound, an acrylate resin, the epoxy resin and a solvent, 
adding a photo-curing agent, or the photo-curing agent and an amine thermal-curing agent into a mixture obtained from operations of the mixing and dissolving, and then 
defoaming the mixture to obtain the sealant, prior to forming the sealant film from the sealant. - -.
Claim 11 is rewritten as: 
- - A display device, comprising the sealant film according to claim 1.- -.
Claim 12 is rewritten as: 
- -The display device according to claim 11, wherein a content of the thermal-curing agent in the sealant ranges from 6wt% to 10wt% and a content of the epoxy resin in the sealant ranges from 45wt% to 55wt%.- -.
Claim 14 is rewritten as:
- -The display device according to claim 13, wherein a content of the acrylate resin in the sealant ranges from 35 wt % to 45 wt %, a content of the photo-curing agent in the sealant ranges from 1 wt % to 3 wt %, and a content of the solvent in the sealant is not more than 5wt %. - -.
Claim 15 is rewritten as: 
- -The display device according to claim 1, wherein the diphenyl ketone alcohol compound comprises one or more of:
a {4-[bis-(2-hydroxy-ethyl)-amino]-phenyl}-phenyl-ketone; 

a {4-[bis-(2-hydroxy-ethyl)-amino]-phenyl}-(4-fluoro-phenyl)-ketone; 
a {4-[(2-hydroxy-ethyl)-methyl-amino]-phenyl}-phenyl-ketone; 
a (4-chloro-phenyl)-{4-[(2-hydroxyethyl)-methyl-amino]-phenyl}-ketone; 
a (4-fluoro-phenyl)-{4-[(2-hydroxy-ethyl)-methyl-amino]-phenyl}-ketone; 
and a bis{4-[{2-hydroxy-ethyl}-methyl-amino]-phenyl}-ketone.- -.
Claim 20 is rewritten as: 
- -The sealant film according to claim 4, wherein the sealant further comprises a solvent; and a content of the solvent in the sealant is not more than 5wt%.- -.

REJOINDER
Claims 1- 9 of Group I, are allowable. Claim 10 of Group II and claims 11-19 of Group III, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I to III, as set forth in the Office action mailed on April 7, 2020, is hereby withdrawn and claim 10 of Group II and claims 11-19 of Group III,  are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2014/0348776 and US 2015/0277190, fail to fairly teach or suggest, even in view of each other, US 2013/0296454 and         US 2010/0227949, the sealant film comprising the specific combination of composition, molecular structure and chemi-luminescent properties, as amended above.  
None of the prior art cited above teach the specific fluorescent/phosphorescent double-emission copolymer sealant film.  See Applicant’s arguments in the response filed on March 9, 2021.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782